Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.        This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 07/11/2022.

Terminal Disclaimer
3.        The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,132,685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
4.        Claims 21-40 are pending in this application.
	Claims 24, and 33 are currently amended. 
            
Examiner’s Statement of Reasons for Allowance
5.        Claims 21-40 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 21:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“scanning one or more identification documents; verifying the identity of the user; scanning a document to be witnessed; applying a predictive model to determine a marking location on the document; and witnessing the document by marking the document at the marking location with a unique identifier.” along with all the other limitations as required by independent claim 21.

Regarding Claim 31:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“an input device; a printer; and a processor in data communication with a server and a database storing user information, wherein the processor is configured to: verify the identity of a user, apply a predictive model to determine a marking location for placement of a unique identifier on a document, and print the unique identifier on the document at the marking location using the printer.” along with all the other limitations as required by independent claim 31.

Regarding Claim 38:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“scanning one or more identification documents; verifying the identity of the user; scanning a document to be witnessed; applying a predictive model to determine a marking location on the document; and witnessing the document by marking the document at the marking location with a unique identifier.” along with all the other limitations as required by independent claim 38.

7.       It follows that claims 22-30, 32-37, and 39-40 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677